Appeal from a decision of the Unemployment Insurance Appeal Board, filed December 11, 1995, which ruled that claimant was disqualified from receiving unemployment insurance benefits because his employment was terminated due to misconduct.
Claimant, an operations manager, was disqualified from receiving unemployment insurance benefits upon a finding by the Unemployment Insurance Appeal Board that his employment was terminated due to misconduct. The "final straw” leading to claimant’s termination was when he left work after the employer’s president requested that he stay for a meeting. The employer’s president testified that claimant offered no excuse for leaving. Although claimant maintains that he left *827for religious reasons, this merely presented a credibility issue for the Board to resolve (see, Matter of Perez [Hudacs], 196 AD2d 940, 941, lv denied 83 NY2d 755). In any event, a claimant’s failure to abide by an employer’s reasonable request can constitute misconduct (see, Matter of Corso [Hudacs], 201 AD2d 817; Matter of Severino [Hartnett], 170 AD2d 739) and we conclude in this case that substantial evidence supports the Board’s decision. Claimant’s remaining contentions have been considered and found to be without merit.
Cardona, P. J., Mikoll, Mercure, Crew III and White, JJ., concur. Ordered that the decision is affirmed, without costs.